Title: To Thomas Jefferson from John E. Hall, 25 August 1821
From: Hall, John E.
To: Jefferson, Thomas


Sir
Philadelphia.
25th Aug. 1821
On my return from an excursion to the eastward I received your letter of the 8th inst. inclosing 5Drs. the price of the Jour. of Juris. Vols. I have to thank you for the reference to the case of Cohen with the strictures in the Richmond papers. The case comes within the bounds of Mr Wheaton’s valuable work. The latter escaped my attention, as they were published during my absence. I shall, however, endeavour to find a file in the City.It is contemplated to give a translation of Hubner on Neutral Rights in the fourth Number of the Journal, which will probably terminate the work, as the publisher (Carey) does not receive enough to defray the expense of paper.I am, Sir very respectfully Yr obt ServantJ. E. Hall